                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007



                                                      April 30, 2021

BY ECF
Hon. Barbara Moses
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                                              5/3/21
New York, New York 10007-1312

               Re: Feliciano v. Comm’r of Soc. Sec., No. 20-cv-11083 (BCM)

Dear Judge Moses:

                This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff appeals the Commissioner’s decision to deny his application for Social Security disability
benefits.

               I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time, nunc pro tunc, for the Commissioner to file the certified administrative record in this case,
from April 22, 2021, to June 21, 2021. The extension is necessary due to delays in preparing the
certified administrative record due to temporary workplace changes implemented by the Social
Security Administration in response to the COVID-19 pandemic. These changes have significantly
impacted the operations of the Social Security Administration’s Office of Appellate Operations
and materially affected its ability to prepare certified administrative records and to obtain
transcriptions of hearing recordings from private contractors. I apologize for the lateness of this
request, which was due to an inadvertent calendaring error, but I respectfully request that the Court
grant the extension to enable the agency time to prepare the record and facilitate resolution of this
action on the merits.

               The plaintiff consents to this request for an extension, and this is the first request
for an extension of time in in this case.
                                                                        Page 2


      I thank the Court for its consideration of this request.

                                     Respectfully,
                                     AUDREY STRAUSS
                                     United States Attorney
                                      /s/ Amanda F. Parsels
                             BY:     AMANDA F. PARSELS
                                     Assistant United States Attorney
                                     Tel.: (212) 637-2780
                                     Email: amanda.parsels@usdoj.gov

cc:   Howard Olinksy, Esq. (by ECF)
      Attorney for Plaintiff



                                 Application GRANTED. SO ORDERED.



                                 ___________________
                                 Barbara Moses U.S.M.J.
                                 May 3, 2021
